Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

IMUM a mem (eC alth im alomr Cte

Debtorname_ GRAW) AVENUE 3264 ESPHES LLC

 

 

United States Bankruptcy Court for the: LEASTE 1 District of II ]

— 5 (State)
case number (iknow): AF = 49 443 Ahi Q Check if this is an

amended filing

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write

the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

 

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

 

1. Does the debtor have any cash or cash equivalents?

CI) No. Go to Part 2.
ad Yes. Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of debtor's
interest

2. Cash on hand 5.

3. Checking, savings, money market, or financial brokerage accounts (/dentify all)

 

Name of institution (bank or brokerage firm) Type of account Last 4 digits of account number
3.1. jsf $
3.2, cs $

 

4. Other cash equivalents (identify all)

4A. _ ee

4.2.

 

 

5. Total of Part 1
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

 

 

Ba Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

 

(No. Go to Part 3.

ya Yes. Fill in the information below.
Current value of
debtor's interest

7. Deposits, including security deposits and utility deposits

Description, including name of holder of deposit , , :
1. ENT > ELUM, htld by hebte $ G,) $2. 60

7.2. $

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 1
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Debtor Case number (it know)

8. Prepayments, including prepayments on executory contracts, leases, Insurance, taxes, and rent
Description, including name of holder of prepayment

 

 

 

8.4, $
8.2. $
9. Total of Part 2.

Add lines 7 through 8. Copy the total to line 81.

wuss Accounts receivable

 

35) ct

 

 

10. Does the debtor have any accounts receivable?
BM No. Goto Part 4.
CD Yes. Fill in the information below.

11. Accounts receivable

face amount doubtful or uncollectible accounts

11b. Over 90 days old: -
face amount doubtful or uncollectible accounts

41a. 90 days old or less: E SD

12. Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

EZ tevestments

Current value of debtor's
interest

 

 

 

 

13. Does the debtor own any investments?
# No. Go to Part 5.
CD Yes. Fill in the information below.
Valuation method
used for current value
14, Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:
14.1,
14.2,

 

 

45, Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture
Name of entity: % of ownership:

15.1, %
15.2, %

416. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1

Describe:
16.1,
16.2.

Current value of debtor's
interest

tA tA

 

17. Total of Part 4
Add lines 14 through 16. Copy the total to line 83.

Official Form 206A/B Schedule AJB: Assets — Real and Personal Property

 

 

 

 

page 2

 

 

 
Debtor Case number (if known)

Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

laste inwentory, excluding agriculture assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18. Does the debtor own any inventory (excluding agriculture assets)?
No. Go to Part 6.
Yes. Fill in the information below.
General description Date of the last Net book value of § Valuation method used Gurrent value of
physicalinventory debtor's Interest for current value debtor's interest
(Where available)
19. Raw materials
MM /DD/YYYY $. §
20. Work in progress
mii —S. $
21. Finished goods, including goods held for resale
ima TOT $ $
22. Other inventory or supplies
MM /DD/YYYY § $.
23, Total of Part 5 $
Add lines 19 through 22. Copy the total to line 84.
24. Is any of the property listed in Part 5 perishable?
CJ No
C) Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
CL} No
CJ Yes. Book value Valuation method Current value
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
) No
L) Yes
Farming and fishing-related assets (other than titied motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
a No. Go to Part 7.
Yes. Fill in the information below.
General description Net book value of Valuation method used Current vaiue of debtor's
debtor's interest for current value interest
(Where available)
28. Crops—either planted or harvested
§ $.
29. Farm animals Examples: Livestock, poultry, farm-raised fish
3 §
30. Farm machinery and equipment (Other than titled motor vehicles)
$ $
31. Farm and fishing supplies, chemicals, and feed
$ $
32. Other farming and fishing-related property not already listed in Part 6
$ §,

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Debtor Case number (ir knawn),

33. Total of Part 6.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add lines 39 through 42. Copy the total to line 86.
44, is a depreciation schedule available for any of the property listed in Part 7?

C2 No
CO Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

L No
Cl Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

$.
Add lines 28 through 32. Copy the total to line 85.
34. Is the debtor a member of an agricultural cooperative?
No
Yes. ls any of the debtor's property stored at the cooperative?
(3 No
QO Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
C) No
C) Yes. Book value $ Valuation method Current value $
36. Is a depreciation schedule available for any of the property listed in Part 6?
OQ No
C) Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
CJ No
Q Yes
icueee Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
# No. Go to Part 8.
Yes. Fill in the information below.
General description Net book value of Valuation method Current value of debtor's
debtor's interest used for current value interest
(Where available)
39. Office furniture
$ $.
40. Office fixtures
$ $
41. Office equipment, including all computer equipment and
communication systems equipment and software
$ $
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles
42.4 $ $.
42.2 $ $.
42.3 $ $
43, Total of Part 7. $

 

page 4

 

 
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Debtor Case number (if known),

Zl Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

a No. Go to Part 9.
C) Yes. Fill in the information below.

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest

Include year, make, model, and identificati i.e., VIN,
year, mal le ntification numbers (i.e., VIN (Where available)

HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.1 $ $
47.2. § $
47.3 $ $
47.4 $ $
48. Watercraft, trailers, motors, and related accessories Examples: Boats,
trailers, motors, floating homes, personal watercrait, and fishing vessels
48.1 $
48.2 $
49. Aircraft and accessories
40.1 : $
49.2 §.
50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
$ $
51. Total of Part 8. $
Add lines 47 through 50. Copy the total to line 87.

 

 

 

52. Is a depreciation schedule available for any of the property listed in Part 8?
No

Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

A ve
Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 5
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Debtor Case number (i known)

iciehe Real property

 

54. Does the debtor own or lease any real property?
C) No. Go to Part 10.
Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

 

 

 

 

 

 

 

 

 

 

Secreta doy, Mimante, ntosainet Wensum rete
ppg cl a ala

CY ba, xe hal Aub Gee «| Bat are Cotneiiies J Jo8 dows
55.2 : § vi |

55.3 $ $

55.4 § $

55.5 $ $

55.6 § ‘

 

 

56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
a No
Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

W No
Q) Yes

intangibles and intellectual property

 

 

$ } poe 809 Pa

 

 

59. Does the debtor have any interests in intangibles or intellectual property?

aie Go to Part 11,
Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest
(Where available}
60. Patents, copyrights, trademarks, and trade secrets
$ $
61. Internet domain names and websites
$ $
62. Licenses, franchises, and royalties
$ $
63. Customer lists, mailing lists, or other compilations
$ §
64. Other intangibles, or intellectual property ‘ 5
65. Goodwill
§ $
66. Total of Part 10. 5

Add lines 60 through 65. Copy the total to line 89.

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

page 6

 

 
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Debtor : Case number (known)
Nama

67, Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

Ya No
Yes

68. is there an amortization or other similar schedule available for any of the property listed in Part 107
{ No
C] Yes

69. Has any of the property listed In Part 10 been appraised by a professional within the last year?
No
OC) Yes

ini All other assets

 

70. Does the debtor own any other assets that have not yet been reported on this form?
Inciude all interests in executory contracts and unexpired leases not previously reported on this form.
No. Go to Part 12.
C) Yes. Fill in the information below.

71. Notes receivable

Description (include name of obligor) >

 

 

 

Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

Total face amount doubtful or uncollectible amount .
72, Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)
Tax year $
Tax year $
Tax year $
73. Interests in insurance policies or annuities
$
74, Gauses of action against third parties (whether or not a lawsuit
has been filed)
3
Nature of claim
Amount requested $
75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims
$
Nature of claim
Amount requested $
76. Trusts, equitable or future interests in property
$
77. Other property of any kind not already listed Examples: Season tickets,
i country club membership
$
$
78. Total of Part 11. ‘

Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

C) No
CJ yes

Official Form 206A/B Schedule A/B: Acsets — Real and Personal Property

 

 

 

page 7

 
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

 

lari Summary

Case number (naw)

 

in Part 12 copy all of the totals from the earlier parts of the form.

Type of property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 7.

81. Deposits and prepayments, Copy line 9, Part 2.

82. Accounts recelvable. Copy line 12, Part 3.

83. Investments. Copy line 17, Part 4.
84. Inventory. Copy line 23, Part 5.

85. Farming and fishing-related assets. Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 57, Part 8.

88. Real property. Copy line 56, Part 9. .

Current value of
personal property

$

$

 

89. Intangibles and intellectual property. Copy line 66, Part 70.

90. All other assets. Copy line 78, Part 17.

91. Total. Add tines 80 through 90 for each COlUM,...........ceeeeeees 918.

92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.

 

 

 

 

+ 9b.

Current value
of real property

 

 

 

 

 

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

page 8

 
Case 1-19-42443-nhl

Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

 

Fill in this information to identify the case:

Debtor name GRAND Avernme 364 EsmTes LLC

United States Bankruptcy Court forthe: EY? STE eX District of
ig 1p 4 ; yl
Case number (If known): [F- 48 oy 3 Al

AN

(State)

() Check if this is an

 

Official Form 206D

 

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible.

4. Do any creditors have claims secured by debtor's property?
1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

= Yes. Fill in all of the information below.

| Part 1: | List Creditors Who Have Secured Claims

 

|
| 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
secured claim, list the creditor separately for each claim.

Creditor's name
U.S. BAK
Creditor’s mailing address
Go LivinGs ren AVIV
St Paul MN seyne
Creditor’s email address, if known

— :

fA
Al ¢ Lat )

   

 

| Date debt was incurred f j

Last 4 digits of account
| number

Do multiple creditors have an interest in the

I me property?
i ‘a No
| CO ves. Specify each creditor, including this creditor,

and its relative priority.

 

 

Column A Column B

Amount of claim Value of collateral
Do not deduct the value that supports this
of collateral. claim

Describe debtor's property that is subject to a lien
364 Gemp Weme beowidg,
/ pe fs
}

$. lL 000, 000, - § 4 200, 000, —

 

Describe the lien

 

Is the creditor an insider or related party?
No
Yes

No
C) Yes. Fill out Schedule H: Codebtors (Official Form 206H).

an else liable on this claim?

As of the petition filing date, the claim is:
Check all that apply.

QJ Contingent

Q) unliquidated

0 Disputed

 

 

2.2] Creditor’s name

 

  

Describe debtor’s property that is subject to a lien

 

 

 

 

 

 

 

 

 

$ $
Creditor’s mailing address
Describe the lien
Creditor's email address, if known Is the creditor an insider or related party?
CL No
O Yes
Date debt was incurred Is anyone else liable on this claim?
— O) No
—e ot aceount QO Yes. Fill out Schedule H: Codebtors (Official Form 206H).
i Do multiple creditors have an interest in the As of the petition filing date, the claim is:
| same property? Check all that apply.
| Q) No Q Contingent
| Cd Yes. Have you already specified the relative Q) Unliquidated
priority? L Disputed
i CI No. Specify each creditor, including this
| creditor, and its relative priority.
O) Yes. The relative priority of creditors is
(eet ne SPOGified on lines as ee ata
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional $

 

Page, if any.

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property

page 1of_
Case 1-19-42443-nhl

CKARD AVEVUE 36Y ESTHWES Lic

Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

 

 

 

 

 

 

 

 

19— GY2443-n4h

 

 

 

 

 

 

Debtor Case number (if known),
Name
was Column A Column B
Part 1 Additional Page Amount of claim Value of collateral
Do not deduct the value that supports this
of collateral, claim
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page.
f2._] Creditor’s name Describe debtor's property that is subject to a lien
s $
| Greditor’s mailing address
Describe the lien
Creditor’s email address, if known Is the creditor an insider or related party?
J No
C] Yes
Date debt was incurred Is anyone else liable on this claim?
a UL No
Last 4 digits of account QO) Yes. Fill out Schedule H: Godebtors (Official Form 206H).
number _
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
Q No | Contingent
Q) Yes. Have you already specified the relative Unitquidated
priority? QO Disputed
OC) No. Specify each creditor, including this
creditor, and its relative priority.
LJ Yes. The relative priority of creditors is
specified on lines
| Creditor’s name Describe debtor's property that is subject to a lien
$ $

 

Official Form 206D

Creditor’s mailing address

 

 

Creditor’s email address, if known

 

Date debt was incurred

Last 4 digits of account
number

Do multiple creditors have an interest in the
same property?
L) No
C) Yes. Have you already specified the relative
priority?
LI No. Specify each creditor, including this
creditor, and its relative priority.

C1 Yes. The relative priority of creditors is
specified on lines

 

 

 

Describe the lien

 

Is the creditor an insider or related party?
1 No
OC) Yes

Is anyone else liable on this claim?
No
() Yes. Fill out Schedule H: Codebtors (Official Form 206H).

As of the petition filing date, the claim is:
Check all that apply.

Q) Contingent
(J unliquidated
L) Disputed

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

 

 
Case 1-19-42443-nhl

Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Debtor GIAO Aven € 3e 4 ESTOTET Lhe Case number (if known) 19-YIYNY3-nA L

ea List Others to Be Notified for a Debt Already Listed in Part 4

 

_ List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

if no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Name and address

On which fine in Part 1

did you enter the
related creditor?

 

Line 2.

 

 

 

Line 2.__

 

 

 

 

Line 2.

 

 

 

Line 2.

 

 

 

Line 2,__

 

 

 

Line 2.

 

 

Last 4 digits of
account number
for this entity

 

 

Line 2,

 

 

 

Line 2, |

 

 

 

Line 2.

 

 

 

 

 

Line 2.

 

 

 

 

 

Line 2.

 

 

 

Line 2.

 

 

 

 

 

Line 2. __

 

 

 

Line 2,

 

 

Form 206D

Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

page _of_
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Fill in this information to identify the case:

Debtor Ginp AVEnUuUE 364 ExraTes Lic

United States Bankruptcy Court forthe: _2= vSTEeyY District a a

Case number 14- HQYY3 -Abé (State)

(If known)

 

 

L) Check if this is an
amended filing

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 412/45

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

aa List All Creditors with PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
No. Go to Part 2.
C) Yes. Go to line 2.

2, List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Total claim Priority amount
Priority creditor's name and mailing address As of the petition filing date, the claimis: ¢ $ |
Check all that apply. |
O Contingent
UJ Unliquidated |
Q) Disputed |
Date or dates debt was incurred Basis for the claim:
i
Last 4 digits of account Is the claim subject to offset?
number CQ) No
C) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Priority creditor's name and mailing address As of the petition filing date, the claim is: $ $
| Check all that apply.
O Contingent
LJ Unliquidated
LJ Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number — QO No
= - QO) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
rad Priority creditor's name and mailing address As of the petition filing date, the claimis: 5 $
Check all that apply.
Q Contingent
QO) unliquidated
QJ Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number QO No
' : QC) Yes
Specify Code subsection of PRIORITY unsecured
)

 

 

claim: 11 U.S.C. § 507(a)

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1of_
Case 1-19-42443-nhl

Gia Avaite 2eyY esfetes LLC

Case number (if known)

 

Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

19~ YOY 73 -nhb

 

i Additional Page

| Copy this page if more space is needed. Continue numbering the lines sequentially from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page. Total claim Priority amount
fa Priority creditor's name and mailing address 5 $ |
| As of the petition filing date, the claim is: |
| Check all that apply.
QO) Contingent |
Q) untiquidatea
QO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number ps ge nes 1 No
; QC) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507 (a) ( )
lo Priority creditor's name and mailing address $ $
As of the petition filing date, the claim is:
Check ail that apply.
C] Contingent
) Unliquidated
Q) Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number —S— QO No
. O Yes
Specify Code subsection of PRIORITY unsecured
_Slaim: 11 U.S.C. § 507(@)(___)
b._ | Priority creditor's name and mailing address $
: As of the petition filing date, the claim is:
Check all that apply.
QO) Contingent
| Q) Unliquidated
LJ Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number — O) No
| . OQ) Yes
| Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Priority creditor's name and mailing address $ $
As of the petition filing date, the claim is:
Check ail that apply.
QO Contingent

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account
number

' Specify Gode subsection of PRIORITY unsecured
| claim: 11 U.S.C. § 507(a) ( )

QQ unliquidated
U Disputed

Basis for the claim:

 

Is the claim subject to offset?
) No
L} Yes

 

 

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page__ of __
Case 1-19-42443-nhl

Debtor

Sawn Aventic 26Y €steder lhe

 

Name

Be List All Creditors with NONPRIORITY Unsecured Claims

Case number (if known),

Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

LF-Y2943--ohb

 

| 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority

unsecured claims, fill out and attach the Additional Page of Part 2.

Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

OO) Yes

 

3.2) Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred
Last 4 digits of account number

3.3] Nonpriority creditor's name and mailing address

 

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3.4] Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

[3.6] Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

As of the petition filing date, the claim is:

Check ail that apply.
Q) Contingent
Q) Unliquidated
) Disputed

Basis for the claim:

Is the claim subject to offset?
L] No

Amount of claim

 

As of the petition filing date, the claim is:

Check all that apply.
O) Contingent
LI Unliquidated
Q Disputed

Basis for the claim:

Is the claim subject to offset?
C] No
OQ) Yes

 

As of the petition filing date, the claim is:

Check ail that apply.
Q Contingent
QO) Unliquidated
QO) Disputed

Basis for the claim:

Is the claim subject to offset?

L) No
O) Yes

As of the petition filing date, the claim is:

Check all that apply.
Q Contingent
CJ unliquidated
C) Disputed

Basis for the claim:

Is the claim subject to offset?
QO No

L) Yes

As of the petition filing date, the claim is:

Gheck all that apply.
QQ Contingent
Q) unliquidated
LJ Disputed

Basis for the claim:

Is the claim subject to offset?
QO) No
OQ) Yes

As of the petition filing date, the claim is:

Check all that apply.

(2) Contingent
C1 unliquidated
QO) Disputed

Basis for the claim:

Is the claim subject to offset?
CO) No
O Yas

 

 

 

$.

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of___
Case 1-19-42443-nhl

Debtor

Gkthy fee 36Y &Sfates Lic

Case number (if known)

 

Name

Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

5 Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3.__| Nonpriority creditor’s name and mailing address

 

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

._| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:

Check all that apply.

QO Contingent

C) Unliquidated

Q) Disputed

OJ Liquidated and neither contingent nor
disputed

Basis for the claim:
Is the claim subject to offset?

QO No
OQ) Yes

As of the petition filing date, the claim is:

Check all that apply.
Q) Contingent
LJ Unliquidated
C) Disputed

Basis for the claim:

Is the claim subject to offset?
O) No

UO) ves

As of the petition filing date, the claim is:

Check all that apply.
Q) Contingent
QO) unliquidated
QO} Disputed

Basis for the claim:

Is the claim subject to offset?

QO) No
OQ) Yes

Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

19-Y2Y73 -rbe

Amount of claim

 

3_| Nonpriority creditor's name and mailing address

 

 

 

 

 

| Date or dates debt was incurred

Last 4 digits of account number

[_ Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check all that apply.
1 Contingent
Q) unliquidated
CO Disputed

Basis for the claim:

Is the claim subject to offset?

QC) No
QO) Yes

As of the petition filing date, the claim is:

Check all that apply.
LJ Contingent
() Unliquidated
UO) Disputed

Basis for the claim:

Is the claim subject to offset?
Q) No
OQ) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

page__of__

 
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

 

Debtor ELAND fren € 2¢ Y esfate § lee Case number (it known) ) G- Y2 YY 3-n AL

List Others to Be Notified About Unsecured Claims

4, List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page. |

 

 

Name and mailing address On which line in Part 1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any
4.1. Line

Q) Not listed. Explain tts

 

 

42. Line
C) Not listed. Explain a ae

 

 

 

 

4.3. Line

 

 

QO) Not listed. Explain —

 

 

 

4A. Line

1 Notlisted. Explain ee

 

 

 

 

 

41. Line
QO) Not listed. Explain —_— —_— —_ _

 

 

 

 

4.5. Line

Q) Not listed. Explain a

 

 

 

4.6. Line

 

 

1 Notlisted. Explain —_—

 

 

 

47. Line

 

 

LJ Not listed. Explain se Siege

 

 

4.8, Lie
QO) Notlisted. Explain a

 

 

 

 

 

 

49, Line
QO) Notlisted. Explain gee suri ree

 

 

 

 

 

4.10. Line
(J Not listed. Explain —

 

 

 

 

Line

 

 

C) Not listed. Explain _

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of___
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

peor CD Avenue 36Y ESfades LEC cimvummarwece 1 2A?

Name

 

 

ar | Additional Page for Others to Be Notified About Unsecured Claims

Name and mailing address On which line in Part 1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number,
if any
4 Line

 

 

1 Notlisted. Explain —

 

 

4a Line

 

QO) Notlisted. Explain see a ee ts

 

 

 

 

4. Line

 

 

QO) Not listed. Explain ee

 

 

 

‘A, Line

Not listed. Explain see

 

 

 

 

4. Line

 

 

() Not listed. Explain — — __

 

 

4. Line

C Notlisted. Explain sre ye ope

 

 

 

 

4. Line

C) Not listed. Explain —

 

 

 

 

 

4 Line
O) Not listed. Explain pe ppteaypes og gs

 

 

 

Pe Line
LJ Not listed. Explain —_—

 

 

 

 

4. Line

 

CI Not listed. Explain getty pes Sats

 

 

4 Line
C1 Not listed. Explain _—

 

 

 

. Line
1 Notlisted. Explain sates

 

 

 

 

 

 

4. Line

 

QC) Not listed. Explain — — — —

 

 

 

4. Line

 

LJ Not listed. Explain seh

 

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

 

~. = men creer | (4@-W2o44e.
Debtor Gil AVEVKF SeY gshtes Cece Case number (if known) 7 ere ah :
Name

Total Amounts of the Priority and Nonpriority Unsecured Claims

 

5. Add the amounts of priority and nonpriority unsecured claims.

Total of claim amounts

 

| 5a. Total claims from Part 1 5a. §
| 5b. Total claims from Part 2 5. * §.
| 5c. Total of Parts 1 and 2 « ‘
| Lines 5a + 5b = 5c. .

|

 

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of___
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Fill in this information to identify the case:

Debtorname GILAND fF Wimlic 3G6Y ESTATES LLC

United States Bankruptey Court for the: _ EVTSTE? 2 istrict ot Pf

(State)

Case number (If known): 1g = YQUY3 -nhLE

 

 

U Check if this is an
amended filing

Official Form 206H
Schedule H: Codebtors 12115

Be as complete and accurate as possible. if more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

 

1. Does the debtor have any codebtors?
‘a No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
C) Yes

| 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1; Codebtor Column 2: Creditor
| Check all schedules
| Name Mailing address Name that apply:
(24 ab
| Street Q EF
OG
City State ZIP Code
122
i oD ‘
Street O EIF
| QaG
City State ZIP Code
f= ait penta tS
123
QOD
i Street O E/F
aG
___City State ZIP Code ecu = setae en :
2.4
QD
Street QO EF
QOG
_ City / State _____ ZIP Code —
12.5
D
Street O E/F
G
| City State mpcedesss—s—sSSSS
| 2.6 Q
Street Q E/F
OG

 

 

City State ZIP Code

Official Form 206H Schedule H: Codebtors page 1 of__

 
Case 1-19-42443-nhl

Debtor

Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

GLAM AVOMNE 264 ESnaTes Lec

Name

4 Additional Page if Debtor Has More Codebtors

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case number (if known),

1G. - G2443 -ahb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Column 1: Codebtor Column 2: Creditor
i Check all schedul
Name Mailing address Name ne ie tg es
2.
Street QO E/F
i oG
| City State ZIP Cade
(2.
i OobD
| Street SS oO GF
| aG
| City State ZIP Code
Oe: = oopD
Street QO E/F
OG
City State ZIP Code |
Bie 8
OG
City State ZIP Code
Bi. ah
Street O E/F
oOG
City State ZIP Cade
| ?— ao
| Street QO E/F
oG
City State ZIP Code
as OD
Street O E/F
OG
City State ZIP Code
— ao
Street O EF
aoG
City State ZIP Code

 

 

 

Official Form 206H

Schedule H: Codebtors

 

page —oof__

 
Case 1-19-42443-nhl Doc 20 Filed 06/12/19 Entered 06/12/19 13:42:48

Fill in this information to identify the case:

Debtor name GAD AVenU iG 3eé u/ GsTymTe s ite

United States Bankruptcy Court forthe: EES Ver District ot A“

(u (State)
Case number (If known): [ 4 o Y2 Y ¥ 3 Ah

 

 

C) Checkif this is an
amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

12/5

1a. Real property:

Jf 4.9%,000, 80
Copy line 88 from Schedule A/Beesccccccocesssecsescevesscssesssssssecesesessssusssssssssusesesessesssssnvoseseessisssasosesessninusnnasaseertessussnseee § -

1b. Total personal property: $
Copy ie: STA TOM SCHCCG ANB ccs essccscsecnseueerssarsineienta aeseRn meas ene ieNCO NR

 

 

 

 

 

ic. Total of all property: 5
Copy line 92 from SchECUIG A/Becssscsssssssssssssssssssesssssssssevssssssevesensnsvevessararseaseracaraeavarseareraraseveestansesesensssssansasasnsneeieteteuee 7

 

 

 

| Part 2: | Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D) 0
Copy the total dollar amount listed in Column A, Amount of claim, fromline 3 of Schedule D.........ccscecsseseeerceteeeseesenens 1 $

3

3. Schedule E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F)

spesisis ‘ag
3a. Total claim amounts of priority unsecured claims: : 0
Copy the total claims from Part 1 fromline 5a of SCHEGUIC E/F ......ssssssssssesesescnssuescsenessssunsecesssssnnnestsstauunecsnannuuereestsian | $

3b. Total am ount of claims of nonpriority am ount of unsecured claims: i + J
Copy the total of the amount of claims fromPart 2 fromline 5b of Schedule E/F .......cscusesssseeneneseeeeeeeeeeereenees | +o

 

4, Total liabilities... cc cc ceesssssscresersrssesereersersessssseessesasceeseseecsunaseunsueneesessneesennaessenenseseassenenseseseeaeeseeuuennegeeetseesesenenaneery® $
Lines 2 + 3a+ 3b

 

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
